Title: From George Washington to William Shippen, Jr., 3 May 1777
From: Washington, George
To: Shippen, William Jr.

 

Dear Sir
Morris Town May 3d 1777.

As Mrs Washington never receiv’d the Jallop and Calomel you promised her—As the Small Pox, by my last advices from home, has got into my Family—and I suppose not less than three hundred Persons to take the disorder, I must beg you to furnish the bearer with so much of the above Articles for my use as you shall judge necessary; & it will exceedingly oblige Dr Sir Yr Most Obedt & Affecte Servt

Go: Washington


P.S. My best respects in wch Mrs Washington joins are presented to Mrs Shippen Miss Nancy &ca.


G. W——n
